   Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 1 of 12 PageID: 1



                    UNITED STATES DISTRICT COU RT
                       DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                   Hon. Kevin McNulty

            V.                             Crim. No. 20-555

JOHN PERNA and                             18 U.S.C. §§ l 959(a)(3), (a)(6)
THOMAS MANZO                               18 U.S.C. § 1349
                                           18 U.S.C. § 1519
                                           18 U.S.C. § 2

                             IN D I C TMEN T

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                                 COUNT ONE
                 (Violent Crime in Aid of Racketeering Activity
                      Assault with a Dangerous Weapon)

                        The Racketeering Enterprise

     At all times relevant to this Indictment:

     1.     Defendant JOHN PERNA was a member of a criminal organization

referred to as the Lucchese Crime Family that operated in New Jersey, New York,

and elsewhere. Accomplice-1 was an associate of the Lucchese Crime Family.

Defendant THOMAS MANZO was an associate of defendant JOHN PERNA.

     2.     The Lucchese Crime Family was part of a nationwide criminal

organization known by various names, such as "the Mafia," "La Cosa Nostra,"

and "the MOB," which operated through entities known as "families."           The

Lucchese Crime Family, including its leadership, members, and associates,

constituted an "enterprise," as defined in Title 18, United States Code,

Section 1959(b)(2), that is, a group of individuals associated in fact that
    Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 2 of 12 PageID: 2




engaged    in, and the activities of which affected interstate and foreign
commerce. The Lucchese Crime Family (the "Enterprise") constituted an
ongoing organization whose members functioned as a continuing unit for a

common purpose of achieving the objectives of the Enterprise.

      3.      The Lucchese Crime Family operated through groups of individuals,

headed by persons called "captains" or "capos," who control "crews" that consist

of "made" members who, in turn, control subordinates, who are known                 as

"associates" of the    Enterprise. "Made" members are elevated to their position
through induction ceremonies in which they pledge fealty, or allegiance, to the

Enterprise for 1iie. The "made" members often referred to themselves as "amica

nostra," "friends of ours," or "wise   guys.'   Capos approve all significant actions

taken by made members and associates on behalf of the Enterprise. In return,

a Capo typically received a share of the illegal earnings of each crew, referred to

as "tribute." Otherwise, a "made" member controls the day to day criminal

activities of his own crew, and enjoys the benefits of their criminal activities.

      4.      Defendant JOHN PERNA was a "made" member of the Lucchese

Crime Family and had a crew. Accomplice- 1 was an associate of the Lucchese

Crime Family and was a part of defendant JOHN PERNA's crew. As an associate,

Accomplice-   1   was expected to carry out the orders of defendant JOHN PERNA to

commit criminal acts, including drug distribution, aggravated assault, arson and

wire fraud.




                                          2
    Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 3 of 12 PageID: 3




      5.     The Lucchese Crime Family, through its leaders, members, and

associates, engaged in racketeering activity, as defined in Title 18, United States

Code, Sections 1959(b)(1) and 1961(1) namely:

             a. multiple offenses involving the felonious manufacture,
                importation, receiving, concealment, buying, selling, and
                otherwise dealing in a controlled substance punishable under

                the laws of the United States, in violation of Titie 21, United

                States Code, Section 846 (conspiracy          to distribute and
                possess   with intent to distribute controlled       substances),

                Section   84   I (distribution and   possession   with intent   to

                distribute controlled substances), and Section 843(b) (use of a
                communication facility to violate the Controlled Substances
                Act);

             b. multiple acts indictable under Title 18, United States       Code,

                Sections 1341 and 1343 (Mail and Wire Fraud);

             c. multiple acts indictable under Title 18, United States Code,
                Sections 892 (Extortionate Extensions of Credit) and 894

                (Extortionate Collection of Extensions of Credit); and

             d. multiple acts indictable under Title 18, United States       Code,

                Section 1O84 (Gambling).

                          Purtroses of the En terprise

      6.     The purposes of the Enterprise included, but were not limited to, the

following:

                                        a
    Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 4 of 12 PageID: 4




            a. Enriching the members and associates of the Enterprise through
                 criminal activity, including, among others, crimes of violence,
                 including aggravated assault with       a deadly weapon,      drug

                 trafficking, wire and mail fraud, making and collecting
                 extortionate extensions of credit and gambling;

            b. Promoting and enhancing the prestige, reputation, and position
                 of the Enterprise with respect to rival criminal organizations;

            c.   Preserving and protecting the power, reputation, territory, and

                 criminal ventures of the Enterprise, through the use of acts in
                 violation of the laws of the United States and the State of New

                 Jersey; and

            d. Concealing the activities of the Enterprise from law enforcement.
                 Violent Crime in Aid of Racketeerins Activitv
      7.    Defendant THOMAS MANZO was a co-owner of a restaurant and

wedding venue (the "Venue") in Passaic CountSr at which defendant JOHN PERNA

was scheduled to hold a wedding reception on August 16, 2015 (the "Reception").

Many of the guests invited to the Reception were members of the Lucchese Crime

Family.

      8.    Defendant THOMAS MANZO, upset that Victim-           t   had an ongoing

relationship with his former wife, planned to have a violent assault committed

on Victim- 1 that would leave a permanent facial scar.

      9.    In or about early 2015, defendant THOMAS MANZO, knowing of
defendant JOHN PERNA's membership            in the Enterprise, and intending that

                                         4
   Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 5 of 12 PageID: 5




defendant JOHN PERNA would use that membership             in furtherance of his
request, offered to hold the Reception for free or at a deeply discounted price if

defendant JOHN PERNA would commit or cause to be committed a violent

assault on Victim-1.

       10.   Defendant JOHN PERNA accepted defendant THOMAS MANZO's

offer, and subsequently directed Accomplice- 1 to commit the violent assault on

Victim-1. Accomplice- 1 agreed to commit the assault because, as an associate
of the Enterprise, he was expected to comply with defendant JOHN PERNA's

commands and because he intended to maintain and enhance his position with

the Enterprise as a result.

       11. In order to aid and assist in the commission    of the violent assault,

defendant THOMAS MANZO provided defendant JOHN PERNA and

Accomplice- 1 with personal information about Victim- 1 to enable them locate

Victim-1's residence, business addresses and vehicle so that they could assault

him.

       12.   On or about July 18, 2015, based upon information provided by

defendant THOMAS MANZO, defendant JOHN PERNA and Accomplice-1

located Victim- 1 and his vehicle and eventually followed Victim- 1 to a strip

mall in Passaic County, New Jersey. At the strip mall, defendant JOHN
PERNA and Accomplice-1 attacked Victim-1         in the parking Iot. Defendant
JOHN PERNA used a dangerous weapon, namely a slap jack, with the intent

to inflict serious permanent injury on Victim-   1.




                                        D
   Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 6 of 12 PageID: 6




      13. In return for the commission       of the violent assault on Victim-1,

defendant THOMAS MANZO fuifilled his agreement to hold the Reception at

a free or discounted price.

      14.   From at least as early as in or about January 2015 through at

least on or about August 31, 2015, in Passaic County, in the District of New

Jersey, and elsewhere, the defendants,

                           JOHN PERNA and
                           THOMAS MANZO,

together with Accomplice -1 and others, known and unknown, aiding and

abetting each other, for the purpose of maintaining and increasing position in

the Lucchese Crime Family, an enterprise engaged in racketeering activity, did

knowingly and intentionally assault Victim- 1 with a dangerous weapon,

contrary to N.J.S.A 2C:12-l(bl(21.

      In violation of Title 18, United States Code, Section 1959(a) (3) and Title

18, United States Code, Section 2.




                                         6
   Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 7 of 12 PageID: 7



                               COUNT TWO
 (Conspiracy to Commit an Assault with a Dangerous Weapon and an Assault
                    Resulting in Serious Bodily Injury)

     1.     The allegations set forth in Paragraph 1 through 13 ofCount One of

this Indictment are hereby realleged as if fully set forth herein.

     2.      From at least in or about January 2015 through in or about

August 31, 2015, in Passaic County, in the District of New Jersey, and

elsewhere, the defendants,

                                 JOHN PERNA and
                                 THOMAS MANZO,

together with Accompiice -1 and others known and unknown, for the purpose

of maintaining and increasing position in the Lucchese Crime Family, an

enterprise engaged in racketeering activity, did knowingly and intentionally

conspire to (1) assault Victim- 1 with a dangerous weapon, contrary to N.J.S.A

2C:I2-l(b)(2\ and (2) assault Victim- 1 resulting in serious bodily injury

contrary to N.J.S.A 2C:12-1(b)(1); all contrary to N.J.S.A 2C:5-2.

      In violation of Title 18, United States Code, Section 1959(a)(6).




                                         7
      Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 8 of 12 PageID: 8



                                     COUNT THREE
                       (Conspiracy to Commit Wire and Mail Fraud)

             1.   The allegations set forth in Paragraph 1 of Count One of this

Indictment are hereby realleged as if fully set forth herein.

         2.       In January 2016, defendant JOHN PERNA owned a 2006 Mercedes

Benz automobile which was insured by Victim-2, a provider of automobile

insurance headquartered in Montgomeryville, Pennsylvania.

         3.       From at least on or about January 2,2016 through at least on or

about February 77, 2016, in Essex and Passaic Counties, in the District of New

Jersey, and elsewhere, the defendant,

                                     JOHN PERNA,

did knowingly and intentionally conspire and agree with Accomplice -1 and

others, known and unknown, to devise a scheme and artifice to defraud Victim-

2,   ar..d   to obtain money and property from Victim-2 by means of materially false

and fraudulent pretenses, representations and promises, and, for the purpose

of executing such scheme and artihce, (i) to cause to be placed       in a post office
and authorized depository for mail, and cause to be delivered in accordance

with directions thereon, certain mail matter, to be sent and delivered by the
United States Postal Service and authorized mail carrier, contrary to Title
18, United States Code, Section 1341, and (ii) to transmit and cause to be

transmitted by means of wire communications in interstate commerce,

writings, signs, signals, and sounds, namely, among others, false claim forms
and insurance proceeds in the amount of $17,816, contrary to Tifle 18,

United States Code, Section 1343.
                                             8
    Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 9 of 12 PageID: 9



                            Obiect of the Cons piracv

         4.   It was the object of the conspiracy for defendant JOHN PERNA to
cause Victim-2 to pay an insurance claim in the amount of approximately

$ 17,   816 by falsely reporting that defendant JOHN PERNA's 2006 Mercedes Benz

had been stolen and destroyed.

                          Manner and Means
         5.   It was part of the conspiracy that, on or about January 2,2016,
defendant JOHN PERNA directed Accomplice -1 to take his Mercedes Benz

and destroy it.

        6.    It was further part of the conspiracy that, on or about January
2, 2016, Accomplice - 1 drove the Mercedes Beriz to Newark, New Jersey,
whereupon Accomplice -1 set the Mercedes Benz on fire.

        7.    It was further part of the conspiracy that, on or about January
3,2016, defendant JOHN PERNA falsely reported to the Clifton Police
Department that his Mercedes Benz had been stolen from the vicinity of his

residence.

        8.    It was further part of the conspiracy that, on or about January
4, 2016, defendant JOHN PERNA submitted a false theft affidavit claim

form to Victim-2 that his Mercedes Benz had been stolen and destroyed.

        9. It was further   part of the conspiracy that, on or about January

4,2016, Victim-2 accepted defendant JOHN PERNA's false claim that his
vehicle had been stolen.



                                        9
  Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 10 of 12 PageID: 10




      10. It was a further       part of the conspiracy that, on or about

February   17   , 2016,   in reliance on this false claim, Victim-2 compensated
defendant JOHN PERNA by paying off the outstanding loan on the

Mercedes Benz, in the amount of $ 17,816 from its account in Delaware to

an account of a financial institution in North Carolina.

      In violation of Title 18, United States Code, Section 1349.




                                           10
  Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 11 of 12 PageID: 11



                                 COUNT FOUR
      (Falsifying and Concealing Records Related to a Federal Investigation)

       1.    The allegations set forth in Paragraphs 1 through 13 in Count One

are hereby realleged as if fully set forth herein.

      2.     On or about August 15, 2019, rn Passaic and Essex Counties, in the

District of New Jersey and elsewhere, the defendant,

                                 THOMAS MANZO,

did knowingly a1ter, conceal, cover up, falsify, and make false entries in a record,

document, and tangible object, namely the certification of an invoice, and the

invoice pertaining to the wedding reception of defendant JOHN PERNA, and did

fail to provide records to investigators in response to a Grand Jury subpoena
served on the Venue on or about August 2,2019 and thereafter, with the intent

to impede, obstruct, and influence the investigation and proper administration

of a matter within the jurisdiction of the Federai Bureau of Investigation.

      In violation of Title 18, United States Code, Section 1519 and Title       18,

United States Code, Section 2.



                                                         A TRUE BILL




              ENITO
Uni     States Attornev




                                         11
Case 2:20-cr-00555-KM Document 1 Filed 06/26/20 Page 12 of 12 PageID: 12




                      CASE NUMBER: 20-555 (KM)

                   United States District Court
                     District of New Jersey
                   UNITED STATES OF AMERICA

                                     v.

                           JOHN PERNA
                          THOMAS MANZO



                           INDICTMENT
                    18 U.S.C. SECTIONS 1959(b)(2, & (6,
                    18 U.S.C. SECTIONS 1343, 1519, and 2

                           CRAIG CARPENITO
                       UNITED STATES ATTORNEY,
                          NEWARK, NEW JERSEY

                           V . GRADY O'MALLEY
                        SENIOR LITIGATION COUNSEL
                       KENDAL RANDOLPH    ( SAUSA)
                           NEWARK,   NEW JERSEY
                             973-645-2725
